Citation Nr: 9927219	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  95-28 976 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
sarcoidosis, prior to October 7, 1996.

2.  Entitlement to an evaluation in excess of 30 percent for 
sarcoidosis, since October 7, 1996. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from December 1969 to December 
1993.  

The appeal arises from a rating decision dated in October 
1994 in which the Regional Office (RO) granted service 
connection for sarcoidosis and assigned a 10 evaluation for 
that disability, effective in January 1994.  The veteran 
subsequently perfected an appeal of that decision.  The Board 
of Veterans' Appeals (Board) remanded the issue of 
entitlement to a higher rating for sarcoidosis in July 1997.  
In a June 1999 rating decision, the RO granted a 30 percent 
evaluation for sarcoidosis, effective October 7, 1996.  
Therefore, the issues on appeal are those listed on the 
previous page.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran's sarcoidosis was productive of small airways 
obstruction prior to October 7, 1996.  

3.  The veteran's sarcoidosis is not productive of severe 
disability, extensive fibrosis, severe dyspnea on slight 
exertion with corresponding ventilatory deficit confirmed by 
pulmonary function tests with marked impairment of health; 
severe productive cough and dyspnea on slight exertion and 
pulmonary function tests indicative of severe ventilatory 
impairment; pulmonary involvement requiring medication; FEV-1 
of 55 percent predicted or less; FEV-1/FVC of 55 percent 
predicted or less; DLCO (SB) of 55 percent predicted or less; 
or maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for 
sarcoidosis, prior to October 7, 1996, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.20, 
Part 4, Diagnostic Code 6600 (1996).

2.  The criteria for an evaluation in excess of 30 percent 
for sarcoidosis, prior to or since October 7, 1996, are not 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.20, Part 4, Diagnostic Codes 6600, 6802 (1996); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 6600, 6846 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the claims for entitlement to a rating 
in excess of 10 percent for sarcoidosis, prior to October 7, 
1996, and a rating in excess of 30 percent for sarcoidosis, 
since October 7, 1996, are well-grounded within the meaning 
of 38 U.S.C.A. § 5107, that is, they are plausible, 
meritorious on their own or capable of substantiation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that the Department of Veterans Affairs (VA) 
has met its duty to assist in developing the facts pertinent 
to the veteran's appeal.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted above, the current appeal originated with a rating 
decision, in which the RO granted service connection for the 
disability at issue, sarcoidosis.  According to a recent 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court), because this appeal ensues 
from the veteran's disagreement with the rating assigned in 
connection with his original claim, the potential for the 
assignment of separate, or "staged," ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the RO has assigned separate staged ratings for 
the veteran's sarcoidosis on the basis of a change in rating 
criteria.  

The Board also notes that the criteria for evaluating the 
severity of disabilities of the respiratory system were 
changed, effective October 7, 1996, while the current appeal 
was pending.  Where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  As discussed, the RO has 
considered both the new and old criteria in evaluating the 
disability at issue since the veteran filed his appeal with 
the original rating assigned for sarcoidosis; and a 
supplemental statement of the case dated in June 1999 
includes the new criteria.  Moreover, the RO granted a 30 
percent rating on the basis of the new criteria.  The RO also 
assigned the effective date of the regulations as the 
effective date for the award of the 30 percent evaluation in 
accordance with the law and regulations pertaining to the 
assignment of effective dates for monetary awards.  See 
38 C.F.R. §§ 3.400, 3.114 (1998). 

Prior to the revised rating criteria in October 1996, the VA 
Schedule of Rating Disabilities did not provide specific 
criteria for evaluating sarcoidosis.  When an unlisted 
condition is encountered it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
When the RO assigned the 10 percent rating for sarcoidosis, 
the RO relied on the old criteria of Diagnostic Code 6802.  

Under the old criteria of Diagnostic Code 6802, a 10 percent 
evaluation is warranted when the disability is definitely 
symptomatic, with pulmonary fibrosis and moderate dyspnea on 
extended exertion; a 30 percent evaluation is warranted when 
there is moderate disability, with considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion, confirmed 
by pulmonary tests; and a 60 percent evaluation is warranted 
when there is severe disability, extensive fibrosis, severe 
dyspnea on slight exertion with corresponding ventilatory 
deficit confirmed by pulmonary function tests with marked 
impairment of health.  38 C.F.R. Part 4 (1996).  

Under the old Diagnostic Code 6600, a 10 percent evaluation 
is warranted when the disability is moderate with 
considerable night or morning cough, slight dyspnea on 
exercise, scattered bilateral rales; a 30 percent evaluation 
is warranted when the disability is moderately severe with 
persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout chest, beginning chronic airway obstruction; 
and a 60 percent evaluation is warranted when the disability 
is severe with severe productive cough and dyspnea on slight 
exertion and pulmonary function tests indicative of severe 
ventilatory impairment.  38 C.F.R. Part 4 (1996).

Regarding sarcoidosis, the recently revised rating criteria 
for respiratory disorders provide specific rating criteria 
for sarcoidosis under Diagnostic Code 6846.  38 C.F.R. Part 4 
(1998).  Under that Diagnostic Code, pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control warrants a 60 percent evaluation; pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids warrants a 
30 percent evaluation; and chronic hilar adenopathy or stable 
lung infiltrates without symptoms or physiologic impairment 
warrants a noncompensable evaluation; or sarcoidosis is 
evaluated as an active disease or the residuals of 
sarcoidosis as chronic bronchitis, under Diagnostic 
Code 6600, and extra-pulmonary involvement under the specific 
body system involved.

Under the new provisions of Diagnostic Code 6600, a 10 
percent evaluation is warranted for a FEV-1 of 71 to 80 
percent of predicted value, or FEV-1/FVC of 71 to 80 percent 
of predicted value, or a Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 
to 80 percent of predicted value; a 30 percent evaluation is 
warranted for a FEV-1 of 56 to 70 percent of predicted value, 
or FEV-1/FVC of 56 to 70 percent, or a DLCO (SB) of 56 to 65 
percent of predicted value; and a 60 percent evaluation is 
warranted for FEV-1 of 40 to 55 percent of predicted value, 
or; FEV-1/FVC of 40 to 55 percent of predicted value, or; 
DLCO (SB) of 40 to 55 percent of predicted value, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  38 C.F.R. Part 4 (1998).

Review of the record discloses that the veteran has received 
treatment as a VA outpatient since 1995.  While the VA 
outpatient treatment records include findings regarding the 
lungs, they pertain mostly to treatment for disorders other 
than sarcoidosis, and they do not show that the criteria for 
an evaluation higher than 10 percent for sarcoidosis, prior 
to October 7, 1996, or an evaluation higher than 30 percent 
for sarcoidosis, since October 7, 1996, under any of the 
applicable diagnostic codes are met.  

The veteran underwent a VA examination in May 1994.  
According to the examination report, all of the veteran's 
symptoms of sarcoidosis had remitted and he was asymptomatic.  
Examination revealed no symptoms referable to the lungs or 
heart.  It was also noted that until the time of discharge 
from service, the veteran had been engaging in physical 
training without any manifest problems.  However, pulmonary 
function studies showed reduction of mid expiratory flow to 
approximately 62 percent of the predicted and suggested small 
airways obstruction.  The examiner related that the reduction 
in pulmonary function might well be associated with the 
sarcoidosis.  The report of the pulmonary function tests 
associated with the May 1994 VA examination show that FEV-1 
was 79 percent predicted and FEV-1/FVC was 96 percent 
predicted.  

At another VA examination in May 1999, at which the examiner 
related that she had thoroughly reviewed the veteran's claims 
file, the veteran complained of occasional shortness of 
breath which occurred upon exercising and it lasted depending 
on the type of activity he was performing.  He denied chest 
pains and palpitations, and he was on no medications.  
Examination revealed the lungs were clear with good and 
symmetrical ventilation; and there were no wheezes, rhonchi 
or rales.  Examination also revealed no edema, cyanosis or 
clubbing of the extremities.  Chest X-ray was normal.  FEV-1 
pre-bronchodilator was 65 percent; FEV-1 post bronchodilator 
was 69 percent; FEV-1/FVC pre-bronchodilator was 83 percent; 
and FEV-1/FVC post bronchodilator was 84 percent.  The 
diagnosis was sarcoidosis with mild obstructive pulmonary 
disease.   

Thus, prior to October 7, 1996, there was no probative 
evidence that the veteran's sarcoidosis was productive of 
moderate disability, with considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion.  The medical evidence, 
the VA examination in May 1994, revealed that the veteran's 
sarcoidosis was not symptomatic at that time.  Additionally, 
the evidence prior to and since October 7, 1996 is against 
finding that the veteran's sarcoidosis is productive of 
extensive fibrosis and severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  Thus, 
higher ratings under the time periods at issue are not 
warranted under the old criteria of Diagnostic Code 6802.  
38 C.F.R. Part 4 (1996).  

While the veteran complained of shortness of breath on 
exercise at the May 1999 VA examination, there was no 
probative evidence of moderately severe disability with 
persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
or rales throughout chest.  The May 1994 VA examination 
report does indicate that there was evidence of beginning 
chronic airway obstruction; and the examiner reported that 
the reduction in pulmonary function might well be associated 
with the sarcoidosis.  In light of that evidence, the Board 
finds that the evidence currently of record is in equipoise 
as to whether there is a reasonable basis for concluding that 
the criteria for a 30 percent evaluation under the old 
criteria of Diagnostic Code 6600 were met prior to October 7, 
1996.  Therefore, resolving doubt in the veteran's favor, the 
Board finds that a 30 percent rating is warranted for 
sarcoidosis, prior to October 7, 1996.  38 U.S.C.A. 
§ 5107(b).  

However, the preponderance of the evidence is against finding 
that the criteria for an evaluation higher than 30 percent 
under the old criteria of Diagnostic Code 6600 were met prior 
to or since October 7, 1996.  38 C.F.R. Part 4 (1996).  The 
veteran did not complain of severe productive cough at either 
VA examination.  While he complained of occasional shortness 
of breath with exercise, he did not indicate that he 
experienced dyspnea on slight exertion.  Additionally, the 
Board finds that the degree of any ventilatory impairment 
present could not reasonably be considered severe, especially 
as the May 1999 VA examiner described the veteran's 
obstructive pulmonary disease as mild.

Additionally, based on the results of the pulmonary function 
tests performed in May 1994 and May 1999, the Board finds 
that the criteria for an evaluation in excess of 30 percent 
under the new criteria of Diagnostic Code 6600 are not met.  
38 C.F.R. Part 4 (1998).  Additionally, the veteran's 
sarcoidosis does not require medication, including 
corticosteroids, which would warrant a 60 percent evaluation 
under Diagnostic Code 6846. 

When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  However, for the reasons discussed 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claim for entitlement to a rating in 
excess of 30 percent for sarcoidosis, prior to and since 
October 7, 1996.  

Finally, while the statement of the case dated in August 1995 
includes citation to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998), review of the record does not reveal 
that the RO expressly considered referral of the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).







	(CONTINUED ON NEXT PAGE)


ORDER

A 30 percent evaluation for sarcoidosis, prior to October 7, 
1996, is granted, subject to the provisions governing the 
award of monetary benefits.  

An evaluation in excess of 30 percent for sarcoidosis, prior 
to or since October 7, 1996, is denied.  




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

